Mr. Presiding Justice Harker delivered the opinion of the Court. This suit was brought by appellee to recover for medical services rendered appellant and members of his family. Upon the trial he introduced a book account of original entiles showing charges amounting to $89.85, and cash credits to amount of $50. The case was tried by the court without a jury, and judgment for $50 was rendered in favor of appellee. Appellant claimed that nearly all of the services were rendered his adult daughter, who had been living away from his home, and was at the time earning her own living, and that the account was barred by the statute of limitations. If the court believed appellee, then he was justified in finding that the services rendered appellant’s adult daughter were rendered at the instance of appellant while the daughter was at his home, and under such circumstances as would make appellant liable, and that within five years prior to the commencement of the suit appellant promised to pay the balance of the account. So believing, the judgment was right. Appellee was contradicted by appellant upon all the material points in issue, and upon some of them by appellant’s daughter. But all the witnesses were seen by the court when they testified. His opportunities for discovering the truth were superior to ours. The case does not justify a review in detail of the conflicting points of contention in the evidence. Judgment affirmed.